PER CURIAM: *
Appealing the Judgment in a Criminal Case, Horacio Velo-Villegas raises arguments that are foreclosed by United States v. Doggett, 230 F.3d 160, 166 (5th Cir. 2000), which held that Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), still controls prior conviction enhancements under 21 U.S.C. § 841, notwithstanding Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.